DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 2, 2019. Claims 11 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on January 2, 2019, July 6, 2020, February 12, 2021, and March 3, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for App. DE10 2016 213 013.7 dated July 15, 2016 and App. PCT/EP2017/061467 dated May 12, 2017.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because (1) it is not written in narrative form; (2) it includes reference numerals which should be removed; and (3) it includes the phrase “Figure 1” which should be removed.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The specification should be in paragraph form with each paragraph number consisting of at least four numerals enclosed in square brackets; see MPEP Rule 1.52(b)(6).  
Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites a representation an acceleration and should read “a representation of an acceleration.”
Claim 14 recites a plurality of pollution signals that are all associated with and should read “a plurality of pollution signals that are associated with.”  
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a process, claim 19 is directed toward an article of manufacture, and claim 20 is directed toward a non-transitory computer readable medium. Therefore, each of the independent claims 1, 19, and 20 along with each of the corresponding dependent claims 2-18 is directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 19, and 20 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain methods of organizing human activity and certain mental processes. The language of independent claim 1 is used for illustration: 
…obtaining at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (A traffic director may see that one direction of a crossroad has filled up with a number of vehicles that exceeds a threshold number of vehicles); and 
based on the at least one pollution signal, outputting a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (A traffic director may signal to change a traffic sign to indicate to the vehicles that it is okay to proceed through the intersection).


Under Step 2A, Prong One, independent claims 1, 19, and 20 recite, in part, a process, an article of manufacture, and a non-transitory computer readable medium. Other than reciting a vehicle, an infrastructure unit, a device, an interface, a processor, a non-transitory computer readable medium, and traffic, nothing in the claims precludes the steps from being directed toward organizing human activity and/or mental processes. Therefore, each of independent claims 1, 19, and 20 recites a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “organizing human activity” and/or “mental process” judicial exception is not integrated into a practical application.  For example, independent claims 1, 19, and 20 recite the additional elements of a vehicle, an infrastructure unit, a device, an interface, a processor, a non-transitory computer readable medium, and traffic.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a vehicle, an infrastructure unit, a device, an interface, a processor, a non-transitory computer readable medium, and traffic are not integrated into the claims as a whole, claims 1, 19, and 20 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional 

Dependent claims 2-18 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-18, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-18 are patent ineligible.

Examiner notes that the present claims do not require the infrastructure unit to change based on the change signal. If the applicant was to amend the independent claims to include such a limitation, the claims would overcome the current 35 U.S.C. 101 rejection. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2017/0330456 (hereinafter, “Miller”).

Regarding claim 11, Miller discloses a method for controlling traffic to reduce air pollution (see at least [0039]; the method includes optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)), the method comprising: 
obtaining at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy); and 
based on the at least one pollution signal, outputting a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an intersection from different directions, the central computer sends a signal to the traffic light to adjust the timing of the traffic light).

Regarding claim 12, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one parameter includes a representation of a braking movement of the vehicle (see at least [0006]; the parameter is kinetic energy of a vehicle which is proportional to the braking distance of a vehicle. While not explicitly taught by the reference, Examiner asserts that it is common knowledge that kinetic energy is proportional to braking distance).

Regarding claim 13, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one parameter includes a representation an acceleration or deceleration movement of the vehicle on an uphill grade (see at least [0006]; kinetic energy, which is proportional to a braking distance, is also dependent on the grade upon which the vehicle rests. For example, a vehicle going uphill is converting kinetic energy to potential energy which results in lowering the kinetic energy while a vehicle going downhill is converting potential energy to kinetic energy which results in increasing the kinetic energy. Examiner asserts that it is common knowledge that calculating the kinetic energy is dependent on the slope upon which the subject rests).

Regarding claim 14, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one pollution signals on which the outputting is based includes a plurality of pollution signals that are all associated with, within a tolerance range, the same geographical position (see at least [0007]; the aggregate kinetic energy (i.e., the at least one pollution signal) of multiple kinetic energies associated with multiple vehicles (i.e., the plurality of pollution signals) that are all going the same direction toward a traffic light and are all within a distance of the traffic light (i.e., within the same geographic position tolerance 

Regarding claim 15, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the infrastructure unit includes a signal system (see at least [0008]; the traffic lights are a signal system).

Regarding claim 16, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the infrastructure unit includes a traffic control system (see at least [0008]; the central controller may adjust the timing of traffic lights (i.e., a traffic control system)).

Regarding claim 17, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses generating, based on the obtained at least one pollution signal, an electronic map including a representation of one or both of (a) the at least one parameter of the movement and (b) the geographical position relative to the map (see at least Fig. 2, Fig. 4, [0025]; geolocations of the light and/or the intersection are acquired electronically (i.e., an electronic map) geolocations of the vehicles relative to the intersection (i.e., geographical position relative to the map) are electronically acquired by the central computer).

Regarding claim 18, Miller discloses all of the limitations of claim 17. Additionally, Miller discloses wherein the map depicts a territorial unit (see at least Fig. 2, Fig. 4, [0010], and [0048]; the geolocations may include multiple traffic lights at multiple intersections (i.e., the conglomerate of geolocations being a map) and the timing can be optimized with respect to the multiple traffic lights and includes the route information of vehicles to assist in the process. 

Regarding claim 19, Miller discloses a device for controlling traffic to reduce air pollution (see at least [0039]; the system is capable of optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)), the device comprising: 
at least one interface (see at least [0008]; the network interface); and 
a processor (see at least [0008]; the central controller/computer includes a processor); 
wherein the processor is configured to: 
obtain, via the at least one interface (see at least [0008]; the vehicles and traffic lights send information to the central controller/computer via the network interface), at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy); and 
via the at least one interface and based on the at least one pollution signal, output a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an 

Regarding claim 20, Miller discloses all of the limitations of claim 1. Additionally, Miller discloses a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that (see at least [0008]; the central controller/computer includes a memory in the form of a computer-readable media which may store instructions for a processor and a processor which performs the operations), when executed in the processor, causes the processor to perform a method for controlling traffic to reduce air pollution (see at least [0039]; the method includes optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)), the method comprising: 
obtaining at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy); and 
based on the at least one pollution signal, outputting a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an intersection from different directions, the central computer sends a signal to the traffic light to adjust the timing of the traffic light).

Additional Relevant Prior Art
While not cited in the present application, the following prior art is particularly relevant:
U.S. Pat. No. 4,370,718 which is directed to conservation of aggregate momentum to avoid fuel loss by improving traffic flow at intersections; and
U.S. Pat. No. 9,412,271 which is directed to traffic control for a number of intersections within a municipality based on a vehicle cluster analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663